                                                   Case 3:19-cv-00067-EDL Document 23 Filed 04/24/19 Page 1 of 2




                                   1   Coleman W. Watson, Esq.
                                       coleman@watsonllp.com
                                   2   California Bar No.: 266015
                                       Attorneys for Plaintiff, Coding Technologies, LLC
                                   3   Watson LLP
                                       189 S. Orange Avenue, Ste. 810
                                   4   Orlando, FL 32801
                                       Tel: (407) 377-6634
                                   5   Fax: (407) 377-6688

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT

                                   9                              NORTHERN DISTRICT OF CALIFORNIA

                                  10                                    SAN FRANCISCO DIVISION

                                  11
                                       CODING TECHNOLOGIES, LLC,
189 S. Orange Avenue, Suite 810




                                  12
   Telephone: 407.377.6634




                                                     Plaintiff,
       Orlando, FL 32801




                                                                                       Case No. 3:19-cv-00067-EDL:
        WATSON LLP




                                  13
                                             vs.
                                  14                                                   NOTICE OF SETTLEMENT AND
                                       DELTA ELECTRONICS (AMERICAS)                    VOLUNTARY DISMISSAL
                                  15   LTD.,

                                  16
                                                     Defendant.
                                  17

                                  18

                                  19          Plaintiff, CODING TECHNOLOGIES, LLC, hereby gives notice that this action has
                                  20   been settled and, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), voluntarily dismisses this action with
                                  21   prejudice with both parties to bear their own attorneys’ fees and expenses.
                                  22

                                  23   DATED on April 24, 2019
                                  24

                                  25                                                Respectfully submitted,
                                  26                                                WATSON LLP
                                  27

                                  28                                                  /s/ Coleman Watson

                                                             NOTICE OF SETTLEMENT AND VOLUNTARY DISMISSAL -1
                                       Case 3:19-cv-00067-EDL Document 23 Filed 04/24/19 Page 2 of 2



                                                                    Coleman W. Watson, Esq.
                                   1                                Florida Bar. No. 0087288
                                                                    California Bar No. 266015
                                   2                                Georgia Bar No. 317133
                                                                    New York Bar Reg. No. 4850004
                                   3                                Email: coleman@watsonllp.com
                                                                           docketing@watsonllp.com
                                   4
                                                                    WATSON LLP
                                   5                                189 S. Orange Avenue
                                                                    Suite 810
                                   6                                Orlando, FL 32801
                                                                    Telephone: 407.377.6634
                                   7                                Facsimile: 407.377.6688
                                   8                                Attorneys for Plaintiff,
                                                                    Coding Technologies, LLC
                                   9

                                  10

                                  11
189 S. Orange Avenue, Suite 810




                                  12
   Telephone: 407.377.6634
       Orlando, FL 32801
        WATSON LLP




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                               NOTICE OF SETTLEMENT AND VOLUNTARY DISMISSAL -2
